Citation Nr: 0823413	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post bulbar ulcer, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a claim for 
an increased rating for post bulbar ulcer.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in March 2008.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears there may exist pertinent, outstanding medical 
records of the veteran for treatment of his post bulbar ulcer 
problems.  Specifically, the veteran testified in March 2008 
that he had been receiving ongoing treatment for his post 
bulbar ulcer disability from his private doctor, since 2005.  
The Board observes that the most recent outpatient treatment 
records in the claims file are current only as of October 
2005.  More recent treatment records have not been associated 
with the claims folder and they should be obtained upon 
remand.

After any outstanding records of pertinent medical treatment 
are added to the claims file the veteran should be scheduled 
for a VA examination for the purpose of ascertaining the 
current severity of disability due to service-connected post 
bulbar ulcer.  The veteran is advised that at least in part 
the purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  It is very important that he 
appear for this examination.  Therefore, the veteran is 
hereby placed on notice that, pursuant to 38 C.F.R. § 
3.655(b), when a veteran fails to report for his scheduled 
examination in conjunction with a claim for increase, the 
claim shall be denied. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that any 
additional VCAA correspondence sent to 
the claimant includes notification that 
he may submit evidence showing the 
effects of the worsening or increase in 
severity of his disability upon his 
employment and daily life.

2. The RO should obtain treatment records 
from all medical care providers, VA and 
non-VA, who treated the veteran for post 
bulbar ulcer since October 2005.  If the 
RO cannot obtain such records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.

3.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the VCAA notification letter, the RO 
should schedule the veteran for an 
appropriate examination to determine the 
nature and severity of disability due to 
his post bulbar ulcer.  The examiner 
should review the veteran's claims 
folder, noting all pertinent records of 
treatment for post bulbar ulcer.  All 
clinical findings should be reported in 
detail.  

The examiner is specifically requested to 
comment on the absence or presence of the 
following symptoms caused by the service-
connected post bulbar ulcer: anemia, 
weight loss, periodic vomiting, recurrent 
hematemesis, recurrent melena, or pain 
that is only partially relieved by 
standard ulcer therapy.  The examiner 
should also comment on the overall 
impairment of the veteran's health caused 
by the post bulbar ulcer, to include the 
number of incapacitating episodes, if 
any, per year; the duration of the 
episodes; and whether the symptoms are 
moderate or severe.  The examiner should 
fully describe the impact post bulbar 
ulcer has on the veteran's ability to 
maintain employment.  The examiner should 
explain in detail the rationale for any 
opinion(s) given.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal in light of any 
additional evidence added to the record 
assembled for appellate review.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




